Exhibit 10.02

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
September 1, 2009 by and between MoneyGram International, Inc., a Delaware
corporation (together with its direct and indirect subsidiaries, successors and
permitted assigns under this Agreement, the “Company”) and Pamela H. Patsley
(“Executive”).

WHEREAS, Executive is currently employed by the Company as its Executive
Chairman pursuant to the terms of an employment agreement by and between the
Company and Executive dated January 21, 2009, as amended on May 12, 2009 (the
“Prior Employment Agreement”);

WHEREAS, the Company desires to continue Executive’s employment in the position
of Chief Executive Officer of the Company effective September 1, 2009 and enter
into this Agreement which will supersede the Prior Employment Agreement and set
for the terms and conditions under which Executive will continue to serve the
Company and its affiliates; and

WHEREAS, Executive wishes to continue her employment with the Company as Chief
Executive Officer on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall continue to be employed by the Company and shall assume the
position of Chief Executive Officer for the period commencing on September 1,
2009 (the “Effective Date”) and ending on August 31, 2013 (the “Expiration Date”
and such period the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s Chief
Executive Officer. Executive shall continue to serve as the Company’s Executive
Chairman; provided, that Executive shall resign her position as the Company’s
Executive Chairman at the request of the Board of Directors of the Company (the
“Board”). As Chief Executive Officer and subject to the terms of this Agreement,
Executive shall have such duties and authority consistent with such position and
as shall be determined from time to time by the Board. During the Employment
Term, Executive shall also serve on the Board, any committees of the Board, the
board of directors of subsidiaries of the Company and any committees thereof
without additional compensation therefor.

b. During the Employment Term, Executive shall serve the Company faithfully and
conscientiously, shall promote the interests and reputation of the Company and
shall comply with the policies of the Company. Executive will be required to
devote substantially all of Executive’s business time to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise without the prior written
consent of the Board; provided that nothing herein shall preclude Executive,
from continuing to serve on any board of directors or trustees of any business
corporation or any charitable organization or continuing to serve in Executive’s
current board positions; provided in each case, and in the aggregate, that
(i) such activities do not conflict or interfere with Section 9, and (ii) any
future board positions of Executive will require approval of the Board;
provided, however, that the Executive shall be entitled to replace one board
position with another with disclosure to, but not approval by, the Board.
Executive has delivered to the Company a letter dated as of the effective date
of this Agreement setting forth the boards of directors on which Executive
currently serves. The Company acknowledges and agrees that Executive’s continued
service on such boards shall not be deemed to violate the provisions of this
Agreement, including without limitation the provisions of Section 9 hereof.

c. Executive shall perform her duties from Dallas, Texas at an office agreed to
by the Company and Executive. Executive may engage, as employees of the Company,
such office staff as she may reasonably determine necessary for her to discharge
her responsibilities under this Agreement. Executive shall travel from time to
time to the Company’s headquarters and other locations as required to fulfill
her duties hereunder. Executive shall be entitled to fly first class, and shall
be provided by the Company with business travel accidental life insurance, with
coverage at least equal to 12 months of Base Salary (as defined below).

d. Executive, in her capacity as a director and officer of the Company, shall
continue to have the benefit of the Indemnification Agreement entered into by
the parties on January 21, 2009 (the “Indemnification Agreement”).

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $850,000, payable in regular installments in
accordance with the Company’s usual payment practices. The Human Resources
Committee of the Board shall review at least annually Executive’s Base Salary
and shall increase or maintain the Base Salary at each such review by an amount
as to which it shall have sole discretion. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

4. Bonus.

a. Signing Bonus. In consideration for becoming the Company’s Chief Executive
Officer, Executive shall receive a special one-time signing bonus in the amount
of $250,000 (less statutory withholdings) payable in a lump sum within thirty
(30) days of the Effective Date.

b. Cash Bonus. Executive shall be eligible to participate in the Company’s
Management and Line of Business Incentive Plan (“MIP”). The annual MIP bonus
targets shall be established by the Board, and Executive’s annual bonus shall be
100% of Executive’s Base Salary if the defined base target is achieved and 200%
of the Executive’s Base Salary if the maximum defined target is achieved. The
annual bonus shall be paid in accordance with the terms of the MIP but in no
event later than the 15th day of the third month of the fiscal year following
the fiscal year to which such annual bonus relates.

5. Equity Arrangements. Executive shall participate in the Company’s equity
incentive compensation program.

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
the following benefits: (i) executive health exam; (ii) financial planning
services; (iii) health club subsidy; and (iv) participation in the Company’s
Deferred Compensation Plan for Executives, all as in effect from time to time
(collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company, in each
case, to the extent Executive is eligible for such benefits under the terms of
such plans. Executive will also participate in all other applicable employee
benefit and welfare benefit plans as apply to all employees generally, on such
terms and conditions as may be in effect and/or amended from time to time, in
each case, to the extent Executive is eligible for such benefits under the terms
of such plans. Executive shall be entitled to five (5) weeks paid vacation per
calendar year, such vacation to extend for such periods and shall be taken at
such intervals as shall be appropriate and consistent with the proper
performance of Executive’s duties hereunder.

7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder
(including travel between her home and the Company’s offices and expenses of
accommodations while at the Company’s offices) shall be reimbursed by the
Company within 30 days following Executive’s submission of appropriate
documentation of such expenses in accordance with Company policies. The Company
shall reimburse Executive for reasonable attorney’s fees incurred in connection
with the negotiation of this Agreement and the Non-Qualified Stock Option
Agreement dated August 31, 2009; provided, however, that such reimbursement
shall not exceed $10,000.

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason.

a. By the Company For Cause or By Executive’s Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 8(b)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the Board that are within Executive’s control and consistent with
Executive’s status as a senior executive of the Company and her duties and
responsibilities hereunder (except for a failure that is attributable to
Executive’s illness, injury or Disability) for a period of 10 days following
written notice by the Company to Executive of such failure; provided, however,
that “Cause” shall not be deemed to exist under this clause (A) if Executive’s
refusal is attributable to her good faith belief, as articulated in writing to
the Board if the Board so requests, that the Board’s directions are unlawful or
are inimical to the best interests of the Company’s shareholders in that such
directions would result in one shareholder of the Company deriving a material
improper benefit or advantage at the expense of other shareholders of the
Company, (B) fraud or material dishonesty in the performance of Executive’s
duties hereunder, (C) an act or acts on Executive’s part constituting (x) a
felony under the laws of the United States or any state thereof, (y) a
misdemeanor involving moral turpitude or (z) a material violation of federal or
state securities laws, (D) an indictment of Executive for a felony under the
laws of the United States or any state thereof, (E) Executive’s willful
misconduct or gross negligence in connection with Executive’s duties hereunder
which is materially injurious to the financial condition or business reputation
of the Company, (F) Executive’s material breach of the Company’s Code of Ethics,
Always Honest policy or any other code of conduct in effect from time to time to
the extent applicable to Executive, and which breach has a material adverse
effect on the Company; or (G) Executive’s breach of the provisions of Section 9,
10, or 11 of this Agreement which breach has a material adverse effect on the
Company.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive

(A) the Base Salary through the date of termination payable in accordance with
the Company’s regular payroll practices;

(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with this Agreement;

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company payable in accordance with such
employee benefit plans;

(D) such rights as the Executive may have under the equity grant set forth in
Section 5 above; and

(E) the benefits set forth in Section 2(d) above and any rights which the
Executive may have under director and officer insurance then maintained by the
Company (the amounts described in clauses (A) through (E) hereof being referred
to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Executive shall have no further rights to any Base Salary,
payment of monetary compensation or bonus under this Agreement.

b. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) any material
reduction in Executive’s position (including status, offices, titles or
reporting requirements) , authority, duties or responsibilities, but excluding
the failure to continue to serve as Executive Chairman of the Company or an
isolated, insubstantial or inadvertent action not taken in bad faith; (B) any
reduction of Executive’s Base Salary, or annual bonus opportunity then in
effect, unless such reduction is consistent with similar reductions applied to
other senior management of the Company, (C) the failure of the Company to pay or
cause to be paid any other material amount due pursuant to this Agreement;
(D) the requirement that Executive relocate the office from which she renders
services hereunder to an office which is more than twenty-five miles from the
city limit of Dallas, Texas or (E) any material breach of this Agreement or the
Indemnification Agreement by Company; provided that none of the events described
in clauses (A), (B), (C), (D) and (E) of this Section 8(b)(ii) shall constitute
Good Reason hereunder unless (x) Executive shall have given written notice to
the Company of the event which Executive asserts gives rise to her right to
terminate her employment with Good Reason within ninety (90) days following the
occurrence of any such event and (y) the Company shall have failed to remedy
such event within thirty (30) days of the Company’s receipt of such notice.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights payable in accordance with Section 8(a)(iii) hereof;

(B) subject to Section 14(g)(i) hereof, payment in equal installments , in
accordance with the Company’s normal payroll practices, as in effect on the date
of termination of Executive’s employment, over the Restricted Period (as defined
below), of an aggregate amount over the Restricted Period (as defined below)
equal to the sum of (x) (1) if the termination of employment occurs prior to
August 31, 2012, two time times the Base Salary in effect as of the date hereof
or such greater Base Salary as may then be in effect or (2) if the termination
of employment occurs on or after August 31, 2012, one and a half times the Base
Salary in effect on the date hereof or such greater Base Salary as may then be
in effect and (y) provided that the Company actually achieves performance goals
for the applicable performance period necessary for participants in the MIP to
receive cash bonuses pursuant to the MIP with respect to such performance period
and that such cash bonuses are actually paid, a pro-rata portion of Executive’s
base Target Bonus Percentage (as defined in the MIP) for the year in which the
termination takes place, based upon the percentage of the calendar year that
shall have elapsed through the date of Executive’s termination of employment or,
if Executive has been employed hereunder for more than 180 days of the calendar
year in which her termination occurs, a bonus for the full year;

(C) subject to Section 14(g)(iii) hereof, continuation of health and life
insurance Employee Benefits for a period of 18 months from the date of
Executive’s termination of employment; and

(D) vesting of the options granted pursuant to Section 5 above as follows: for
Time-Based Options, vesting through the date 12 months after the date of
termination; and for Performance-Based Options, vesting through any
Performance-Vesting Date that occurs during the 12-month period following the
date of termination; (capitalized terms used in this clause D and Section 8(d)
shall have the definition set forth in the Non-Qualified Stock Option Agreement
dated August 31, 2009). The number of Time-Based Options deemed exercisable upon
termination shall be calculated after giving effect to the acceleration of
vesting specified in this clause (D).

The rights described in clauses (B), (C) and (D) hereof are referred to as the
“Additional Rights”.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(b)(iii),
Executive shall have no further rights to Base Salary, payment of monetary
compensation or bonus under this Agreement

Notwithstanding anything else to the contrary contained in this Agreement, if
(i) the Company temporarily suspends Executive from her duties, (ii) at such
time, the Company has pending an inquiry or investigation that the Board
reasonably and in good faith believes may lead to a Cause termination of
Executive, and (iii) Executive tenders her resignation based on the Good Reason
with respect to the suspension of duties within the required period for
resigning for Good Reason, the Company may delay treating the resignation as for
Good Reason until the completion of the investigation or inquiry and need not
treat the resignation as based on Good Reason at such date if it can then
establish Cause; provided, however, that Executive shall retain her right to
terminate employment for Good Reason based on other factors, if applicable.
During the period of such inquiry or investigation, Executive shall continue to
be employed by the Company, subject to the Company’s right to terminate
Executive for Cause at any time, subject further to the notice and cure
provisions in the definition of Cause, relating to the inquiry or investigation
or otherwise.

c. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights payable in accordance with Section 8(a)(iii) hereof; and

(B) the Additional Rights payable in accordance with Section 8(b)(iii) hereof,

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(c)(ii), Executive shall have no further
rights to any Base Salary, payment of monetary compensation or bonus under this
Agreement.

d. Expiration of Employment Term. Unless Executive’s employment is earlier
terminated pursuant to paragraphs (a), (b) or (c) of this Section 8, Executive’s
termination of employment hereunder (whether or not Executive continues as an
employee of the Company thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the Expiration Date and Executive
shall be entitled to receive the Accrued Rights payable in accordance with
Section 8(a)(iii) hereof. If Executive remains employed for the entire
Employment Term, then she shall be entitled to receive a bonus for the full year
in which the Employment Term expires; provided that the Company actually
achieves performance goals for the applicable performance period necessary for
participants in the MIP to receive cash bonuses pursuant to the MIP with respect
to such performance period. In addition, if Executive remains employed for the
entire Employment Term, Executive’s Performance-Based Options shall vest through
any Performance-Vesting Date that occurs on or before the first anniversary of
the Expiration Date. Following such termination of Executive’s employment,
except as set forth in this Section 8(d), Executive shall have no further rights
to any Base Salary, severance benefit or bonus under this Agreement. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 9,
10, 11 and 12 of this Agreement shall survive any termination of this Agreement
or Executive’s termination of employment hereunder.

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14(i) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

f. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

g. Timing of Payment. Unless otherwise specifically set forth in this Section 8
or Section 14(g) hereof, any amounts due under this Section 8 shall be paid in a
lump sum within sixty (60) calendar days following the date of termination of
Executive’s employment or earlier if required by applicable law.

h. Offset. The Company’s obligation to pay Executive the Base Salary and bonus
amounts hereunder shall be subject to set-off, counterclaim or recoupment of
amounts owed by Executive to the Company or its subsidiaries; provided, that,
for federal income tax purposes, if any amount has been set-off, the amount set
off shall be deemed to have been paid by Executive to the Company and an amount
shall be deemed to be paid by the Company to Executive pursuant to this
Agreement as of the date of such set-off; provided, further, that the amount
deemed to be paid by the Company to the Executive shall be a gross amount
including all applicable withholding taxes required to be withheld by the
Company.

i. Nature of Payments. Any amounts due under this Section 8 are in the nature of
payments considered to be reasonable by the Company and are not in the nature of
a penalty.

j. Waiver and Release. As a condition precedent to receiving the Base Salary and
bonus provided under this Section 8 (other than those already accrued prior to
the date of termination), Executive shall have (x) executed, within twenty-one
(21) days, or if required for an effective release, forty-five (45) days,
following Executive’s termination of employment, a waiver and release
substantially in the form attached hereto as Exhibit A and the seven (7) day
revocation period set forth in Section 6 of such release shall have expired and
(y) continued to comply with the provisions of Sections 9 and 10 of this
Agreement.

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and acknowledges and recognizes
that as a consequence of Executive’s job performance and duties, Executive will
acquire knowledge of trade secrets or other confidential information of the
Company or its subsidiaries. In order to better protect the goodwill of the
Company and its subsidiaries and to prevent the disclosure of the Company’s or
its subsidiaries’ trade secrets and confidential information and thereby help
insure the long-term success of the business, Executive agrees as follows:

(1) For purposes of this Section 9, the “Restricted Period” shall be the period
during which Executive is employed hereunder and one of the following: (x) two
(2) years following Executive’s termination of employment if her termination of
employment occurs prior to August 31, 2012; or (y) one and a half (11/2) years
following Executive’s termination of employment if her termination of employment
occurs on or after August 31, 2012. During the Restricted Period, Executive will
not, whether on Executive’s own behalf or on behalf of or in conjunction with
any person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly solicit or assist in soliciting in competition with the Company, the
business of any client or prospective client:

(i) with whom Executive had personal contact or dealings on behalf of the
Company during the Employment Term;

(ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the Employment Term; or

(iii) for whom Executive had direct or indirect responsibility during the
Employment Term.

(2) During the Restricted Period, Executive will not directly or indirectly:

(i) engage in any business that competes with the business of the Company
(including, without limitation, businesses which the Company has specific plans
to conduct in the current or next fiscal year and as to which Executive was
involved in such planning) in any geographical area that is within 100 miles of
any geographical area where the Company performs, sells, leases, rents, licenses
or otherwise provides its products or services (a “Competitive Business”). A
list of the companies currently deemed to be engaged in a Competitive Business
is attached as Exhibit B.

(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(iii) acquire a significant financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as a partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients or suppliers of the Company.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(i) solicit or encourage any employee of the Company to leave the employment of
the Company; or

(ii) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within one year prior to or after,
the termination of Executive’s employment with the Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
encourage to cease to work with the Company any consultant then under contract
with the Company.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

c. This Section 9 shall be void and of no further effect upon the occurrence of
any one of the following: (i) failure by the Company to pay any amounts due
under this Agreement after Executive has provided 30 days written notice and
opportunity to cure or (ii) failure by the Company to fulfill its obligations
under the Indemnification Agreement.

10. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
prospective clients, partners, investors, personnel, compensation, recruiting,
training, the financial terms of Company’s contracts and proposed contracts, the
expiration dates of such contracts, the key contact individuals at each client
location, the transaction volume and business features of each client and/or
location, advertising, sales, marketing, promotions, government and regulatory
activities and approvals – concerning the past, current or future business,
activities and operations of the Company, its subsidiaries and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; (c) known to
Executive prior to her employment with the Company; or (d) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its subsidiaries, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials), in conjunction with the Company, at any time
during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any the Company resources (“Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(ii) To the extent Executive creates written records (in the form of notes,
sketches, drawings, and any other form or media requested by the Company) of
Works, the records will be available to and remain the sole property and
intellectual property of the Company at all times.

(iii) Executive shall cooperate with reasonably requested actions and execute
all reasonably requested documents (including any licenses or assignments
required by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Works.

11. Non-Disparagement of the Company. Executive shall not make disparaging
statements about the Company or its predecessors, successors, affiliates,
subsidiaries, related companies, shareholders who own more than 5% of the
Company’s outstanding capital stock (including their respective members,
managers, and partners), officers, directors, agents, employees, products or
services.

12. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9, Section 10 or Section 11 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

13. Taxes.

a. Gross-Up Payments; Cut Back. Anything in this Agreement to the contrary
notwithstanding, and except as set forth below, in the event that it will be
determined that Executive’s Payments hereunder would be subject to the Excise
Tax, then Executive will be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such Payments.
Notwithstanding the foregoing provisions of this Section 13(a), if it shall be
determined that Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed Executive’s Safe Harbor Amount
by more than $100,000, then no Gross-Up Payment will be made to Executive and
the amounts payable under this Agreement will be reduced so that the Parachute
Value of all of Executive’s Payments, in the aggregate, equals Executive’s Safe
Harbor Amount (the “Reduced Amount”). Unless Executive shall have given prior
written notice specifying a different order to the Company of Payments to be
reduced to achieve the Reduced Amount, any Payments to be reduced hereunder
shall be determined in a manner that has the least economic cost to Executive,
on an after-tax basis, and, to the extent the economic cost is equivalent, such
Payments shall be reduced in the inverse order of when the Payments would have
been made to Executive until the reduction specified herein is achieved.
Executive may specify the order of reduction of the Payments to the extent that
doing so does not directly or indirectly alter the time or method of payment of
any amount that is deferred compensation subject to (and not exempt from)
Section 409A of the Code. For purposes of reducing the Payments to the Safe
Harbor Amount, only amounts payable under this Agreement (and no other Payments)
will be reduced. If the reduction of the amounts payable under this Agreement
would not result in a reduction of the Parachute Value of all Payments to
Executive’s Safe Harbor Amount, no amounts payable to Executive under this
Agreement will be reduced pursuant to this Section 13(a), and the Gross-Up
Payment will be made to Executive.

b. Determination By Accountant. Subject to the provisions of Section 13(c)(ii),
all determinations required to be made under this Section 13, including whether
and when a Gross-Up Payment to Executive is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, will be made by the Company’s auditor or another nationally
recognized accounting firm appointed by the Company (the “Accounting Firm”). In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the transaction which results in the
application of the Excise Tax, Executive may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). The
Accounting Firm will provide detailed supporting calculations both to the
Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm will be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 13,
will be paid by the Company to Executive within five (5) days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
will be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Internal Revenue Code of 1986 (the
“Code”) at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayments”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 13(c) and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm will determine the amount
of the Underpayments that have occurred and any such Underpayments will be
promptly paid by the Company to or for the benefit of Executive.

c. Notification Required. Executive will notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification will be given
as soon as practicable but no later than 10 business days after Executive is
informed in writing of such claim. Executive will apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive will not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

(i) Give the Company any information reasonably requested by the Company
relating to such claim,

(ii) Take such action in connection with contesting such claim as the Company
will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) Cooperate with the Company in good faith in order to effectively contest
such claim, and

(iv) Permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 13(c),
the Company will control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct Executive to pay the tax claimed and sue for a refund, or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs Executive to pay such claim and
sue for a refund, the Company will pay the amount of such payment to Executive,
and will indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest will be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and Executive will be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

d. Repayment. If, after the receipt by Executive of a Gross-Up Payment or an
amount paid by the Company pursuant to Section 13(c), Executive becomes entitled
to receive any refund with respect to the Excise Tax to which such Gross-Up
Payment relates or with respect to such claim, Executive will (subject to the
Company’s compliance with the requirements of Section 13(c), if applicable)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an amount paid by the Company pursuant to Section 13(c),
a determination is made that Executive will not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of 30 days
after such determination, then Executive will not be required to repay such
amount to the Company, but the amount of such payment will offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

e. Withholding. Notwithstanding any other provision of this Section 13, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of
Executive, all or any portion of any Gross-Up Payment.

f. Definitions. The following terms will have the following meanings for
purposes of this Section 13:

(i) “Excise Tax” shall mean the excise tax imposed under Sections 280G or 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the transaction which results in the application of the Excise Tax for
purposes of Section 280G of the Code of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement,
any option agreement or otherwise.

(iv) The “Safe Harbor Amount” of Executive shall mean 2.99 times Executive’s
“base amount,” within the meaning of Section 280G(b)(3) of the Code.

14. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement and the other agreements, plans
and documents referenced herein (including the Indemnification Agreement), the
Non-Qualified Stock Option Agreement dated January 21, 2009, the Non-Qualified
Stock Option Agreement dated May 12, 2009, the Non-Qualified Stock Option
Agreement dated August 31, 2009, and the Company’s charter and bylaws, contain
the entire understanding of the parties with respect to the employment of
Executive by the Company and supersede and incorporate any and all prior
agreements, both written or oral, including but not limited to the Prior
Employment Agreement. If any provision of any agreement, plan, program, policy,
arrangement or other written document between or relating to the Company and
Executive conflicts with any provision of this Agreement, the provision of this
Agreement shall control and prevail. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to preserve such rights and obligations.

f. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is a successor in interest
to substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor person or entity.

g. Compliance with IRC Section 409A.

(i) If any payment, compensation or other benefit provided to Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and Executive is a specified employee as defined in Section 409A(a)(2)(B)(i),
then no portion of such “nonqualified deferred compensation” shall be paid
before the day that is six (6) months plus one (1) day after the date of
termination (the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to Executive during the period between the date
of termination and the New Payment Date shall be paid to Executive in a lump sum
on such New Payment Date. Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to Executive that would
not be required to be delayed if the premiums therefor were paid by Executive,
Executive shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay Executive an amount equal to the
amount of such premiums paid by Executive during such six-month period promptly
after its conclusion.

(ii) The parties hereto acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and Executive agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved.

(iii) Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

(iv) If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

(v) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

h. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

MoneyGram International, Inc.
1550 Utica Avenue South, Suite 100
Minneapolis, Minnesota 55416
Attention: Chairman of the Human Resources and Nominating Committee of the Board

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

j. Executive Representation. Executive hereby represents to the Company that
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Cooperation in Tax Matters. Both parties agree to use their reasonable best
efforts to ensure that amounts payable hereunder can be paid in the most tax
advantaged manner practicable; provided that neither party shall be obligated to
forego any material economic benefit.

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

MONEYGRAM INTERNATIONAL, INC. PAMELA H. PATSLEY

By:
Title:


1

Exhibit A

RELEASE

This RELEASE (“Release”) is dated as of        between MoneyGram International,
Inc., a Delaware corporation (together with its direct and indirect
subsidiaries, successors and assigns, the “Company”), and Pamela H. Patsley
(“Executive”).

WHEREAS, the Company and Executive previously entered into an amended and
restated employment agreement dated September 1, 2009 under which Executive was
employed to serve as the Company’s Executive Chairman (the “Employment
Agreement”); and

WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective                                 ; and

WHEREAS, pursuant to Section 8 of the Employment Agreement, Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and Executive agree as
follows:

1. Executive, on behalf of her heirs, estate and beneficiaries, hereby waives
all claims against the Company, and any of its subsidiaries, and each past or
present officer, director, agent, employee, shareholder, and insurer of any such
entities, from liability for any claims for Base Salary or bonus, Executive may
have against it or them as of the date this Release is executed, whether known
or unknown, including, but not limited to, any claims for salary or bonus
compensation resulting from an alleged violation of the Age Discrimination in
Employment Act, as amended, the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Rehabilitation Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Occupational Safety and Health Act; the Uniformed Services Employment
and Reemployment Act; the Employee Polygraph Protection Act; the Immigration
Reform Control Act; the retaliation provisions of the Sarbanes-Oxley Act of 2002
(and including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract (including, but not limited to, the Employment Agreement) or implied
contract or tort law or public policy or whistleblower claim, having any bearing
whatsoever on Executive’s employment by and the termination of employment with
the Company, including, but not limited to, any claim for wrongful discharge,
back pay, vacation pay, sick pay, bonus payment, and/or future wage loss. This
paragraph does not release any claims that lawfully cannot be waived.

Nothing in this Release is intended to preclude Executive from filing a charge
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state fair employment practices agency.
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.

Notwithstanding the above, Executive does not waive or release any claims
against the Company pursuant to benefits due to Executive and obligations of the
Company other than salary and bonus payments and severance payments under the
Employment Agreement.

2. Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by her to exist may subsequently be
discovered, it is her intention to fully settle and release all claims for
salary and bonus she may have against the Company and the persons and entities
described above, whether known, unknown or suspected.

3. Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ Executive, in each case
without liability of Executive or the Company.

4. The Company and Executive acknowledge and agree that the release contained in
Paragraph 1 does not, and shall not be construed to, release or limit the scope
of any existing obligation of the Company (i) to indemnify, limited the
liability of, and provide D&O insurance for Executive for her acts as an officer
or director of Company in accordance with the charter, bylaws of Company and
pursuant to the Employment Agreement and the Indemnification Agreement, (ii) to
Executive and her eligible, participating dependents or beneficiaries under any
existing group welfare or retirement plan of the Company in which Executive
and/or such dependents are participants, or (iii) to satisfy all vested equity
compensation obligations previously granted to Executive.

5. Executive reaffirms her agreement to Sections 9, 10, and 11 of the Employment
Agreement relating to confidentiality, noncompetition, nonsolicitation and
non-disparagement.

6. Executive acknowledge that she has been provided at least twenty-one
(21) days to review the Release and has been advised to review it with an
attorney of her choice and at her own expense. In the event Executive elects to
sign this Release Agreement prior to this twenty-one (21) day period, she agrees
that it is a knowing and voluntary waiver of her right to wait the full
twenty-one (21) days. Executive further understands that she has seven (7) days
after the signing hereof to revoke it by so notifying the Company in writing,
such notice to be received by               within the seven (7) day period.
Executive further acknowledges that she has carefully read this Release, knows
and understands its contents and its binding legal effect. Executive acknowledge
that by signing this Release, she does so of her own free will and act and that
it is her intention that she be legally bound by its terms.

7. This Release shall be construed and enforced in accordance with, and governed
by, the laws of the State of Delaware, without regard to principles of conflict
of laws. If any clause of this Release should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Release.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

MONEYGRAM INTERNATIONAL, INC. PAMELA H. PATSLEY

By:
Title:


2

EXHIBIT B
Current List of Companies Engaged in Competitive Business

Alliance Data systems

Cardtronics

Coinstar, Inc.

Euronet Worldwide, Inc.

First Data Corporation

Fiserv, Inc.

Global Cash Access

Global Payments, Inc.

MasterCard

The Western Union Company

Total System Services

Visa

and any subsidiary or affiliate of the foregoing companies

3